6 So.3d 74 (2009)
Jose SALAZAR, Appellant,
v.
WATSON LABORATORIES and AIG, Appellees.
No. 1D08-5884.
District Court of Appeal of Florida, First District.
February 9, 2009.
*75 Richard E. Zaldivar and Albert Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.
James C. Price and Victor T. Armstrong of Law Office of James J. Gallagher, Ft. Lauderdale, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's December 19, 2008, order to show cause, Appellees' Motion to Dismiss, filed December 15, 2008 is GRANTED. Appellant's appeal is DISMISSED for lack of jurisdiction. See Wometco Enters. v. Cordoves, 650 So.2d 1117 (Fla. 1st DCA 1995).
DAVIS, BENTON, and BROWNING, JJ., concur.